TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00714-CR




                               George Mendoza, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
               NO. 35,161, JUDGE GUILFORD L. JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant George Mendoza, Jr. seeks to appeal his 2010 final judgments of

conviction for the felony offenses of indecency with a child by sexual contact and sexual assault

of a child. See Tex. Penal Code §§ 21.11(a)(1), 22.011. Mendoza’s notice of appeal filed

October 8, 2019, states that he is seeking an out-of-time appeal for an “illegal” and “void”

conviction.

              However, the proper vehicle for seeking an out-of-time appeal is a writ of habeas

corpus from the Texas Court of Criminal Appeals.        Portley v. State, 89 S.W.3d 188, 189

(Tex. App.—Texarkana 2002, no pet.); see Tex. Code Crim. Proc. art. 11.07. This Court has no

jurisdiction to grant such habeas-corpus relief from a final felony conviction. See Board of

Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483
(Tex. Crim. App. 1995) (“Jurisdiction to grant post conviction habeas corpus relief on a final

felony conviction rests exclusively with this Court.”); Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (“We are the only court with jurisdiction in final

post-conviction felony proceedings.”); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App.

1985) (“It is well established that only the Court of Criminal Appeals possesses the authority to

grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.”).

                 Moreover, the trial court has certified that this is a plea-bargain case, that

Mendoza has no right of appeal, and that Mendoza has waived the right of appeal. See Tex. R.

App. P. 25.2(a)(2), (d).

                 Accordingly, we dismiss the appeal for want of jurisdiction.



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 17, 2019

Do Not Publish




                                                  2